Citation Nr: 18100085
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 11-01 605
DATE:	 
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder (GAD) is remanded for additional development.
In the July 2014 remand, and again in the August 2016 remand, the Board noted that in October 2013 the Veteran submitted a claim for nonservice-connected pension and aid and attendance.  Such issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).
The Veteran served on active duty from June 1978 to June 1981.  He also served in the Army National Guard with periods of active duty for training and inactive duty for training between June 1981 and November 1992.
The Board previously remanded this claim in order for the Regional Office to attempt to obtain the records from Holly Hill Hospital.  The Regional Office sought the Veterans permission to obtain those records, but claimed that it did not obtain it.  The record, however, indicates that the Veteran provided his permission in the form of a signed VA Form 21-4142a received in November 2016.  As the Veteran provided authorization, the Regional Office failed to comply with the Boards remand directive and a further remand is necessary.
 
The matter is REMANDED for the following action:
1. Ask the Veteran to complete an updated VA Form 21-4142 for Holly Hill Hospital.  Make no less than two requests for the authorized records from Holly Hill Hospital, unless it is clear after the first request that a second request would be futile. 
2. After completion of the above, readjudicate the Veterans claims.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and allow an appropriate period of time to respond.  Then return the claim to the Board for further adjudication.
 
 
MICHAEL A. HERMAN
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	P. Saindon, Associate Counsel

